Citation Nr: 1417860	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  06-26 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for urinary incontinence, status post radical prostatectomy for prostate cancer.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel



INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In May 2008, the Veteran withdrew his prior request for a Board hearing.

The issue of entitlement to a compensable evaluation for erectile dysfunction has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDING OF FACT

The Veteran's urinary incontinence does not require the use of absorbent materials, result in daytime voiding between every one to two hours or awakening to void three to four times per night, or require catheterization. 


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for urinary incontinence, status post radical prostatectomy for prostate cancer are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.115a, 4.115b, Diagnostic Code 7528 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, the Board finds that the propriety of the reduction is not the subject of a perfected appeal.  Specifically, in a January 2004 rating decision, the RO granted entitlement to service connection and assigned a 100 percent disability rating.  In the February 2004 notice that was issued to the Veteran, the RO indicated that he would be scheduled for a future examination to assess the residuals of his disability.  This examination was thereafter afforded to the Veteran in July 2004.  In August 2004, the RO proposed to reduce the Veteran's rating to 10 percent and, in a March 2005 rating decision, implemented the reduction.  The Board finds that the totality of the Veteran's statements indicate his desire to appeal the 10 percent evaluation, but not the reduction.  Although the Veteran and his representative have expressed disagreement with the rating decision that reduced the evaluation, they have limited the disagreement each time to the 10 percent evaluation.  As such, the Board need not discuss the procedural or substantive matters associated with a rating reduction and will confine this decision to the matter as set forth above.

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Nevertheless, the Veteran in this case is challenging the initial evaluation assigned following the grant of service connection for prostate.  Specifically, the Board notes that, in a January 2004 rating decision, the RO granted entitlement to service connection and assigned a 100 percent disability rating.  In the February 2004 notice that was issued to the Veteran, the RO indicated that he would be scheduled for a future examination to assess the residuals of his disability.  This examination was thereafter afforded to the Veteran in July 2004.  In August 2004, the RO proposed to reduce the Veteran's rating to 10 percent and, in a March 2005 rating decision, implemented the reduction.  Therefore, the Board finds that the assignment of the 10 percent rating arose from the original grant of service connection.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. at 490-91; see also VAOPGCPREC 8-2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied.

In addition, the duty to assist the Veteran has also been satisfied in this case.  All identified and available post-service medical records pertinent to the appeal period were reviewed by both the RO and the Board in connection with the claim.  The Veteran has not identified any outstanding records that are relevant to the issue being decided herein. 

The Veteran was also afforded VA examinations dated in July 2004, June 2006, December 2009, and October 2012.  The Board finds that the VA examinations in this case are adequate, as they are predicated on a review of the Veteran's medical history as well as on an examination and fully address the rating criteria that are relevant to rating the disability in this case.  Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.   Thus, there is adequate medical evidence of record to make a determination as to the Veteran's disability at issue.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

For the reasons set forth above, the Board finds that VA has complied with the notification and assistance requirements.  The claim is thus ready to be considered on the merits.

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending).

The procedural history of the Veteran's disability is relevant and as follows.  In a January 2004 rating decision, the RO granted entitlement to service connection for prostate cancer due to herbicide exposure and assigned a 100 percent rating, effective September 24, 2003, under Diagnostic Code 7528, for malignant neoplasms of the genitourinary system.  Special monthly compensation for loss of use of a creative organ was also granted.  In a February 2004 notice letter, Veteran was notified that an examination would be scheduled at a future date to evaluate the severity of his service-connected prostate cancer.

Following examination in July 2004, in a March 2005 rating decision, the RO reduced the Veteran's disability rating to 10 percent.  In April 2005, the Veteran filed a notice of disagreement (NOD) with the 10 percent evaluation and asserted that the RO had not addressed the issue of sexual impotence.  In an August 2006 rating decision, the RO awarded service connection for impotence as secondary to the service-connected prostate cancer.  The Veteran did not file an NOD as to the percentage or effective date of the evaluation assigned to impotence.

In an April 2010 rating decision, the RO continued the 10 percent rating for the Veteran's urinary incontinence, status post radical prostatectomy for prostate cancer, under Diagnostic Code 7528.  The RO also continued the noncompensable rating for erectile dysfunction (formerly impotence) associated with urinary incontinence, status post radical prostatectomy for prostate cancer and awarded service connection for a residual scar of the anterior abdomen due to the prostate cancer.  The Veteran did not file an NOD as the percentage or the effective date of the evaluation assigned to the scar.

In April 2011, the Veteran filed an NOD with the noncompensable rating for erectile dysfunction.  In June 2011, the RO informed the Veteran that his NOD was not timely; the Veteran did not initiate an appeal of this decision.  He has since raised the matter of entitlement to a compensable rating for erectile dysfunction in June 2013, and that issue is referred to the RO above and is not before the Board.

Under 38 C.F.R. § 4.115b, Diagnostic Code 7528, malignant neoplasms of the genitourinary system are assigned a 100 percent disability rating.  Following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  If there has been no local reoccurrence or metastasis, rate on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  In this case, there is no evidence of renal dysfunction.  38 C.F.R. § 4.115b, Diagnostic Code 7528, Note.

Voiding dysfunction is to be rated as urine leakage, frequency, or obstructed voiding.  Continual urine leakage, post surgical urinary diversion, urinary incontinence, or stress incontinence is rated 20 percent when it requires the wearing of absorbent materials which must be changed less than 2 times per day, with higher ratings when the wearing of an appliance is required or materials must be changed more often.  Urinary frequency is assigned a 20 percent rating is assigned for a daytime voiding interval between one and two hours, or awakening to void three to four times per night, with a higher rated for smaller intervals.  Obstructed voiding is assigned a maximum 30 percent rating for urinary retention requiring intermittent or continuous catheterization.  38 C.F.R. § 4.115a.

In July 2004, the Veteran underwent VA examination.  During the day, he urinated 7 times at intervals of 2.5 hours.  At night, he urinated 1 time at an interval of 4 hours.  He did not have problems starting urination.  He had urinary incontinence that did not require a pad or any absorbent material.  He did not require an appliance.  In June 2006, the Veteran underwent VA examination.  He reported frequency of urination of about every four hours.  The examiner noted that the Veteran had urinary incontinence that required the use of a pad and absorbent material that needed to be changed 0-1 times per day.

In December 2009, the Veteran underwent VA examination.  He urinated four times during the day at intervals of four hours.  During the night, he urinated two times at an interval of four hours.  He had problems starting urination and the urine flow was hesitant.  He had urinary incontinence that did not require a pad or any absorbent material.  He did not require an appliance. In October 2012, the Veteran underwent VA examination.  He had a voiding dysfunction that caused urine leakage and did not require the use of absorbent materials.  It did not cause symptoms of urinary frequency.  There were signs of obstructed voiding, which included hesitancy, which was not marked.  There was a slow or weak stream that was not markedly so.  The voiding dysfunction did not require the use of an appliance.  There was no history of urinary tract or kidney infection.  There were no other urinary symptoms.

The Board finds that a rating in excess of 10 percent is not warranted.  First, for obstructed voiding, the lay and medical evidence of record does not suggest that the Veteran requires catheterization. Second, for urinary frequency, the lay and medical evidence does not indicate daytime voiding intervals between one and two hours or nighttime awakening that occurs three to four times per night.  The Veteran has not reported intervals of less than four hours during the day or awakenings of more than two per night at any time during the appeal period, and none of the medical evidence suggests symptomatology in excess of what has been reported by the Veteran.

Third, the most probative evidence of record shows that the Veteran's voiding dysfunction does not meet the criteria for a 20 percent rating.  There is one record, an addendum to the June 2006 VA examination, that provides that the Veteran is required to wear absorbent materials.  However, the examination report does not indicate that that the Veteran reported this to the examiner and there is no indication as to the basis of the examiner's addendum statement, which was provided more than a week after the examination was conducted.  In addition, it is internally inconsistent.  While the examiner notes that the Veteran is required to wear a pad or absorbent material, he indicates that it is changed between zero and one times per day.  That suggests that such materials are not required.

The remaining of the lay and medical evidence, including the 3 other VA examinations and the Veteran's own lay statements, shows that, although the Veteran reported voiding dysfunction, he did not wear absorbent materials.  The Veteran has never alleged such a symptom, and none of the remaining numerous VA examinations suggest that this is the case.  The Veteran's written statements have largely centered on his problems with erectile dysfunction, a matter that is not before the Board at this time.

As such, the Board finds that the evidence against a finding that a disability rating in excess of 10 percent is warranted outweighs the evidence in support, and the claim must be denied.

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  As noted above, the Veteran is separately service connected for erectile dysfunction and a scar, and has not perfected an appeal of the evaluations or effective dates.  

In addition, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1) with regard to the Veteran's disability.  However, in this case, the Board finds that the record does not show that the Veteran's disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.  See also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology - they address various urinary dysfunctions such as frequency, hesitancy, the wearing of absorbent materials, and awakenings.  As discussed above, there are higher ratings available under the diagnostic code, but the Veteran's disability is not productive of such manifestations.  The Veteran has not identified any symptoms associated with the specific disability on appeal here that are not contemplated by the rating already assigned.  As stated above, his written statements have largely addressed only his erectile dysfunction, which is not on appeal here.  As such, it cannot be said that the available schedular evaluation for the disability is inadequate. 

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 33 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

An initial disability rating in excess of 10 percent for urinary incontinence, status post radical prostatectomy for prostate cancer is denied.




____________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


